Citation Nr: 1750162	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability to include asbestosis, to include as secondary to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel

INTRODUCTION

The Veteran had active duty in the Navy from October 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
In July 2017, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that he developed a respiratory disability as a result of his active service, including due to exposure to asbestos. 

In a July 2010 private medical examination, the physician concluded that the Veteran had parenchymal changes, which are within a reasonable degree of medical certainty diagnostic of a history of asbestos exposure and underlying asbestosis.  The physician found that the Veteran's pulmonary function showed mild obstructive airway disease with a minimal restrictive defect and moderate diffusion defect.  A March 2010 VA treatment record showed that in a pulmonary function test, the spirometry revealed no obstruction but suggested restriction.  In a February 2011 VA examination, the examiner found that he could not resolve the issue as to whether the Veteran's asbestosis was due to exposure to asbestos during military service, without resorting to mere speculation, due to information in the record being inconsistent. The examiner cited a February 2011 chest x-ray which found that the Veteran's lungs were clear.  In the July 2017 Board hearing, the Veteran stated that he had been treated with inhalers and put on oxygen for his respiratory problems, and that he currently "can't walk too far distance at a time without getting out of breath."  The Veteran also has a fifty-year plus history of smoking cigarettes.  See December 2010 VA treatment record.  On remand, the Veteran should be provided with an examination. 

In the Veteran's November 2012 hearing before a Decision Review Officer, the Veteran mentioned having treatments at Methodist and Edgleton.  He also stated that he had been to the Lake Jackson VA and the Houston VA. In the July 2017 Board hearing, the Veteran stated that he went to a civilian hospital in Ohio at one time, but generally went to VA hospitals.  A review of the file shows that records were obtained from the Lake Jackson CBOC, Beaumont OPC, and Houston VAMC. There is no indication that the Veteran's treatments at Methodist, Edgleton, and in Ohio were investigated for further follow-up.  On remand, any outstanding medical records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private treatment records, to include the following: Methodist, Edgleton, and the civilian hospital in Ohio.  Conduct any necessary follow-up with the Veteran to determine any additional needed information.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  Obtain and associate with the claims file all outstanding VA Medical Center (VAMC) records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After all additional records are associated with the claims file, provide an examination and addendum opinion to determine the nature and etiology of any respiratory disability, to include asbestosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records (including the July 2010 private examination and the Veteran's smoking history), and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  All current respiratory disabilities should be identified.

The examiner should provide an opinion as to the following: 

Is it at least as likely as not (50 percent probability or greater) that any current respiratory disability is causally or etiologically related to the Veteran's military service, to include exposure to asbestos.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




